DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.	Claims 1-20 are allowed.
2.	The following is an examiner’s statement of reasons for allowance.
	Regarding claims 1-20.  
Regarding claims 1-4 and 11-14. Prior art of record fails to teach or fairly suggest a first terminal and a method of a first terminal, the method comprising:
transmitting, to a second terminal, a first message indicating removal of a first profile stored in the second terminal;
receiving, from the second terminal, a second message including activation code information, wherein the activation code information includes delete notification information relating to the removal of the first profile; and
transmitting, to a third terminal, a third message including the activation code information,
wherein the activation code information is used to install, to the third terminal, a second profile corresponding to the first profile stored in the second terminal.
Applicant points to paragraph 0136 of the Pre-grant Publication (see RCE dated 7/1/2022 at page 15, line 17).
In other words, Prior art of record fails to teach transmitting, to a second terminal, a first message indicating removal of a first profile stored in the second terminal ((figure 2 and paragraph 0136 of Pre-grant Publication 2021/0105609) – the first terminal (LPA 1 in figure 2) transmits a message indicating profile removal to the eUICC1 200b (e.g., second terminal).  The message indicating profile removal may be a DeleteProfile message, the eUICC1 200b may remove a corresponding profile and create a removal identification message (operation 206).  The removal identification message may correspond to a delete notification.  Thereafter, the LPA1 200a obtains delete notification information from eUICC1 200b (operation 207));
receiving, from the second terminal, a second message including activation code information, wherein the activation code information includes delete notification information relating to the removal of the first profile ((figure 2 and paragraph 0136 of Pre-grant Publication 2021/0105609) – the first terminal (LPA 1 in figure 2) transmits a message indicating profile removal to the eUICC1 200b (e.g., second terminal).  The message indicating profile removal may be a DeleteProfile message, the eUICC1 200b may remove a corresponding profile and create a removal identification message (operation 206).  The removal identification message may correspond to a delete notification.  Thereafter, the LPA1 200a obtains delete notification information from eUICC1 200b (operation 207).  The LPA1 creates an activation code by using the delete notification (operation 208)); and
transmitting, to a third terminal, a third message including the activation code information (figure 2, 0136 – the LPA1 Generates Activation Code using DeleteNotification (e.g,. third message) and sends the Activation Code to LPA2 (e.g, third terminal) and the LPA2 uses the Activation Code to install a second profile corresponding to the first profile stored in the second terminal (eUICC1)),
wherein the activation code information is used to install, to the third terminal, a second profile corresponding to the first profile stored in the second terminal (figure 2, 0136 – the LPA1 Generates Activation Code using DeleteNotification (e.g,. third message) and sends the Activation Code to LPA2 (e.g, third terminal) and the LPA2 (e.g., third terminal) uses the Activation Code to install a second profile corresponding to the first profile stored in the second terminal (eUICC1)).
Regarding claims 5-7 and 15-17.  
Applicant points to paragraph 0136 of the Pre-grant Publication (see RCE dated 7/1/2022 at page 15, line 17).  Prior art of record fails to teach or fairly suggest a second terminal and a method of a second terminal, the method comprising:
receiving, from a first terminal, a first message indicating removal of a first profile stored in the second terminal ((figure 2 and paragraph 0136 of Pre-grant Publication 2021/0105609) – the first terminal (LPA 1 in figure 2) transmits a message indicating profile removal to the eUICC1 200b (e.g., second terminal).  The message indicating profile removal may be a DeleteProfile message, the eUICC1 200b may remove a corresponding profile and create a removal identification message (operation 206).  The removal identification message may correspond to a delete notification.  Thereafter, the LPA1 200a obtains delete notification information from eUICC1 200b (operation 207));
removing the first profile in response to receiving the first message ((figure 2 and paragraph 0136 of Pre-grant Publication 2021/0105609) – the first terminal (LPA 1 in figure 2) transmits a message indicating profile removal to the eUICC1 200b (e.g., second terminal).  The message indicating profile removal may be a DeleteProfile message, the eUICC1 200b may remove a corresponding profile and create a removal identification message (operation 206).  The removal identification message may correspond to a delete notification.  Thereafter, the LPA1 200a obtains delete notification information from eUICC1 200b (operation 207));
generating delete notification information relating to the removal of the first profile ((figure 2 and paragraph 0136 of Pre-grant Publication 2021/0105609) – the first terminal (LPA 1 in figure 2) transmits a message indicating profile removal to the eUICC1 200b (e.g., second terminal).  The message indicating profile removal may be a DeleteProfile message, the eUICC1 200b may remove a corresponding profile and create a removal identification message (operation 206).  The removal identification message may correspond to a delete notification.  Thereafter, the LPA1 200a obtains delete notification information from eUICC1 200b (operation 207).  The LPA1 creates an activation code by using the delete notification (operation 208)); and
transmitting, to the first terminal, a second message including activation code information, wherein the activation code information includes the delete notification information ((figure 2 and paragraph 0136 of Pre-grant Publication 2021/0105609) – the first terminal (LPA 1 in figure 2) transmits a message indicating profile removal to the eUICC1 200b (e.g., second terminal).  The message indicating profile removal may be a DeleteProfile message, the eUICC1 200b may remove a corresponding profile and create a removal identification message (operation 206).  The removal identification message may correspond to a delete notification.  Thereafter, the LPA1 200a obtains delete notification information from eUICC1 200b (operation 207).  The LPA1 creates an activation code by using the delete notification (operation 208)),
wherein the activation code information is used to install, to a third terminal, a second profile corresponding to the first profile stored in the second terminal (figure 2, 0136 – the LPA1 Generates Activation Code using DeleteNotification (e.g,. third message) and sends the Activation Code to LPA2 (e.g, third terminal) and the LPA2 (e.g., third terminal) uses the Activation Code to install a second profile corresponding to the first profile stored in the second terminal (eUICC1)).
	Regarding claims 8-10 and 18-20.  Applicant points to paragraph 0136 of the Pre-grant Publication (see RCE dated 7/1/2022 at page 15, line 17).
Prior art of record fails to teach or fairly suggest a third terminal and a method comprising:
receiving, from a first terminal, a third message including activation code information, wherein the activation code information includes delete notification information relating to removal of a first profile stored in a second terminal (figure 2, 0136 – the LPA1 (e.g., first terminal) Generates Activation Code using DeleteNotification (e.g,. third message) and sends the Activation Code to LPA2 (e.g, third terminal) and the LPA2 (e.g., third terminal) uses the Activation Code to install a second profile corresponding to the first profile stored in the second terminal (eUICC1)); and
installing, to the third terminal, a second profile by using the activation code information (figure 2, 0136 – the LPA1 (e.g., first terminal) Generates Activation Code using DeleteNotification (e.g,. third message) and sends the Activation Code to LPA2 (e.g, third terminal) and the LPA2 (e.g., third terminal) uses the Activation Code to install a second profile corresponding to the first profile stored in the second terminal (eUICC1)),
wherein the second profile corresponds to the first profile stored in a second terminal (figure 2, 0136 – the LPA1 (e.g., first terminal) Generates Activation Code using DeleteNotification (e.g,. third message) and sends the Activation Code to LPA2 (e.g, third terminal) and the LPA2 (e.g., third terminal) uses the Activation Code to install a second profile corresponding to the first profile stored in the second terminal (eUICC1)).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	---(2022/0070655) Lim et al teaches the activation code may include one or more of a partial delete notification (0216, 0220) (e.g., a partial delete notification transmitted to the target UE by the source UE).  However, Lime et al has an effective filing date of 8/26/2020 and cannot be used as prior art.
	---(11,146,948) Uehling et al teaches source UE receives Activation Code metadata from a SMDP+ and transfers the Activation Code to the destination device (figure 2).  However, Uehling et al has an effective filing date of 11/5/2019 and cannot be used as prior art.
	---(10,764,746) Dreiling et al teaches transferring SIM credentials between a fist, second and third device (see claim 1).  However, Dreiling et al has an effective filing date of 10/28/2019 and cannot be used as prior art.
	---(2020/0059778) LI et al teaches first device receives an Activation Code from the MNO and forwards the Activation Code to the second device enabling the second device to download the profile (figure 4, 0069).
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY W TAYLOR whose telephone number is (571)272-7509.  The examiner can normally be reached on Monday-Thursday: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BARRY W TAYLOR/Primary Examiner, Art Unit 2646